DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      DANIEL SHANE CORNETT,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-303

                              [April 1, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 56-2017-CF-
0003347B.

   Antony P. Ryan, Regional Counsel, and Richard G. Bartmon,
Assistant Regional Counsel of the Office of Criminal Conflict and Civil
Regional Counsel, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Melynda Melear,
Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.